Title: To John Adams from C. W. F. Dumas, 8 December 1781
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 8e. Xbe. 1781
Monsieur

Votre Lettre à l’Ambr. du 25 Nov. lui est bien parvenue. Il n’étoit pas en ville à son arrivée; et voilà ce qui a causé quelque retard à sa réponse, de même les occupations qu’il a trouvées à l’occasion de la garantie de l’Emprunt résolue Lundi dernier unanimement. Au reste cette Négociation est déjà remplie; et nombre de Rentiers lambins se gratent la tête présentement, d’être venu trop tard pour en avoir. Ce matin j’ai demandé en grace à l’Ambassadeur pour 25000 fl. de ces effets en faveur d’un particulier qui m’en avoit prié: Mais Mr. l’Ambr. m’a assuré qu’il n’avoit plus une seule de ces Obligations à sa disposition, quand ce seroit pour moi-même.
Voici sa réponse à la vôtre susdite. Il partira la semaine prochaine, et m’a dit que ce voyage ne sera que de 15 jours.
Voici aussi deux Lettres, que j’ai retirées du Bureau: l’une venant d’Espagne; l’autre de Paris. La derniere avoit été envoyée du Bureau d’ici à Amsterdam, d’où on l’a renvoyée: ce qui est assez surprenant: car votre nom ne peut être inconnu au Bureau d’Amsterdam.
J’aurai l’honneur de vous écrire sous peu une autre Lettre Sur une idée qui me vient, mais qu’il faut que je pese encore avant de vous la proposer, afin de ne vous rien conseiller légerement.

Je suis toujours avec un vrai & grand respect Monsieur, Votre très-humble & très obéissant serviteur
Dumas

